 Case 1:20-cv-01029-SOH Document 3                 Filed 07/07/20 Page 1 of 11 PageID #: 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

 Heather Jones aka Heather Dempsey, individually and on                 Civil Action No: 1:20-cv-01029-
 behalf of all others similarly situated;                               SOH____________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Retail Merchants Association, Inc.
 And John Does 1-25,

                                       Defendant(s).


Plaintiff Heather Jones aka Heather Dempsey (hereinafter, “Plaintiff” or “Jones”), brings this Class

Action Complaint by and through her attorneys, Stein Saks, PLLC against Defendant Retail

Merchants Association, Inc. (hereinafter “Defendant RMA”), individually and on behalf of a class

of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based

upon information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

   U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

                                                                                                     1
Case 1:20-cv-01029-SOH Document 3               Filed 07/07/20 Page 2 of 11 PageID #: 4



 inadequate to protect consumers," and that "'the effective collection of debts" does not require

 "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

 determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

 Congress gave consumers a private cause of action against debt collectors who fail to comply

 with the Act. Id. § 1692k.



                                JURISDICTION AND VENUE

    1.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

 this action pursuant to 28 U.S.C. § 1367(a).

    2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where the majority of acts and omissions occurred.

                                   NATURE OF THE ACTION

    3.      Plaintiff brings this class action on behalf of a class of consumers under §1692 et

 seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

 Practices Act ("FDCPA"), and

    4.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                            PARTIES

    5.      Plaintiff is a resident of the State of Arkansas, County of Ouachita, residing at 162 B

 Ouachita Road #138, Stephens, AR 71764.
Case 1:20-cv-01029-SOH Document 3               Filed 07/07/20 Page 3 of 11 PageID #: 5



    6.      Defendant RMA is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and used in the FDCPA with an address at 620 Crockett St., Shreveport, LA 71101.

    7.      Upon information and belief, Defendant RMA is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    8.      John Does l-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.


                                     CLASS ALLEGATIONS
    9.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    10.     The Class consists of:

            a. all individuals;

            b. who were sent an initial collection letter from Defendant RMA;

            c. which letter demands payment of the debt in 30 days from the date of the letter,

                overshadowing the Plaintiff’s rights under the “G-Notice”;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.

    11.     The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.

    12.     Excluded from the Plaintiff Classes are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate
Case 1:20-cv-01029-SOH Document 3               Filed 07/07/20 Page 4 of 11 PageID #: 6



 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    13.      There are questions of law and fact common to the Plaintiff Classes, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendants' written communications to consumers, in the forms attached as

 Exhibits A, violate 15 U.S.C. §§ l692e and §§ l692g.

    14.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

 Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

 in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

 nor their attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    15.      This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

             e. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

                that the Plaintiff Classes defined above are so numerous that joinder of all

                members would be impractical.

             f. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Classes and those questions predominance over

                any questions or issues involving only individual class members. The principal

                issue is whether the Defendants' written communications to consumers, in the

                forms attached as Exhibit A violate 15 USC §l692e and §l692g.
Case 1:20-cv-01029-SOH Document 3               Filed 07/07/20 Page 5 of 11 PageID #: 7



            g. Typicality: The Plaintiffs’ claims are typical of the claims of the class members.

                The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

                the Defendants' common uniform course of conduct complained of herein.

            h. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

                class members insofar as Plaintiffs have no interests that are adverse to the absent

                class members. The Plaintiffs are committed to vigorously litigating this matter.

                Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiffs nor their counsel

                have any interests which might cause them not to vigorously pursue the instant

                class action lawsuit.

            i. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    16.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Classes predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

    17.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).
Case 1:20-cv-01029-SOH Document 3                  Filed 07/07/20 Page 6 of 11 PageID #: 8




                                    FACTUAL ALLEGATIONS

    18.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

    19.      Some time prior to November 27, 2019, an obligation was allegedly incurred to

 Willis Knighton.

    20.      The Willis-Knighton Bossier Health Center obligation arose out of transactions

 involving primarily personal, family or household purposes, specifically, medical services.

    21.      The alleged Willis-Knighton Bossier Health Center obligation is a "debt" as defined

 by 15 U.S.C.§ 1692a(5).

    22.      Defendant RMA is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

 FDCPA.

    23.      Willis-Knighton Bossier Health Center is a "creditor" as defined by 15 U.S.C.§

 1692a(4).

    24.      Willis Knighton contracted with the Defendant RMA to collect the alleged debt.

    25.      Defendants collect and attempt to collect debts incurred or alleged to have been

 incurred for personal, family or household purposes on behalf of creditors using the United

 States Postal Services, telephone and internet.



                       Violation I – November 27, 2019 Collection Letter
Case 1:20-cv-01029-SOH Document 3                Filed 07/07/20 Page 7 of 11 PageID #: 9



     26.      On or around November 27, 2019 the Plaintiff received an initial collection letter

 from Defendant RMA. (See Letter attached hereto as Exhibit A).

     27.      Defendant RMA’s letter was an attempt to collect a debt allegedly incurred by

 Plaintiff.

     28.      When a debt collector solicits payment from a consumer, it must, within five days

 of an initial communication provide the consumer with a letter that contains the following

 information:

     (1) the amount of the debt;

     (2) the name of the creditor to whom the debt is owed;

     (3) a statement that unless the consumer, within thirty days after receipt of the notice,

     disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

     valid by the debt collector;

     (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

     day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

     verification of the debt or a copy of the judgment against the consumer and a copy of

     such verification or judgment will be mailed to the consumer by the debt collector; and

     (5) a statement that, upon the consumer's written request within the thirty-day period, the

     debt collector will provide the consumer with the name and address of the original creditor,

     if different from the current creditor. 15 U.S.C. § 1692g(a).

     This is know as the “G-Notice.”

     29.      While the November 27, 2019 letter contains the requisite “G-Notice,” it is

 completely overshadowed by the earlier offers of settlement in the letter.
Case 1:20-cv-01029-SOH Document 3                Filed 07/07/20 Page 8 of 11 PageID #: 10



     30.     Specifically, the letter demands payment from Plaintiff             in 30 days which

 overshadows the fact that Plaintiff has thirty (30) days from the date of receipt of the letter to

 dispute and receive validation of the debt pursuant to the “G Notice.”

     31.     Although a collection letter may track the statutory language, “the collector

 nonetheless violates the Act if it conveys that information in a confusing or contradictory fashion

 so as to cloud the required message with uncertainty.” Russel v. EQUIFAX A.R.S., 74 F.3d 30,

 35 (2d Cir. 1996).

     32.     Specifically the letter states: “Your account has been placed with this office for

 collection. This notice has been sent to you by Retail Merchants Association, Inc. This is an

 attempt to collect a debt and any information obtained will be used for that purpose. If paid in

 full to this office within 30 days of the date on this notice. All collection activity on this account

 will be discontinue, and it will not be submitted to othe credit reporting agencies.”

     33.     Requiring payment within 30 days in the same letter with the “G Notice” is confusing

 because the least sophisticated consumer would believe she had less than a month to fully pay

 the debt, which overshadows her right to validate or dispute the debt under the Fair Debt

 Collection Practices Act.

     34.     Plaintiff sustained an imminent risk of harm in that she was provided with false

 information about the alleged debt which could prevent her from making reasonable decisions

 about whether to pay the debt.

     35.     As a result of Defendant’s deceptive misleading and false debt collection practices,

 Plaintiff has been damaged.



                             COUNT I
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
Case 1:20-cv-01029-SOH Document 3              Filed 07/07/20 Page 9 of 11 PageID #: 11



                                        §1692e et seq.

    36.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    37.      Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    38.      Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

    39.      Defendant violated said section by:


          a. Making a false and misleading representation in violation of §1692e(10).


    40.      By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.

    41.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.


                               COUNT II
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                              §1692g et seq.

    42.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    43.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.
Case 1:20-cv-01029-SOH Document 3                Filed 07/07/20 Page 10 of 11 PageID #: 12



       44.     Pursuant to 15 U.S.C. §1692g, any collection activities and communication during

   the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer’s

   right to dispute the debt or request the name and address of the original creditor.

       45.     Defendant violated this section by unfairly demanding that Plaintiff pay the full

   balance within 30 days, during the thirty day validation and dispute period provided by the

   FDCPA.

       46.     The payment demand which required the consumer to accept before the 30 day

   dispute period expired overshadowed Plaintiff’s right to dispute the debt during the entire 30

   day window.

       47.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.




                                 DEMAND FOR TRIAL BY JURY

       48.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Heather Jones a/k/a Heather Dempsey, individually and on behalf of all

others similarly situated, demands judgment from Defendant RMA as follows:
Case 1:20-cv-01029-SOH Document 3               Filed 07/07/20 Page 11 of 11 PageID #: 13



      1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


Dated: July 7, 2020                          Respectfully Submitted,

                                                    Stein Saks, PLLC

                                                    /s/ Yaakov Saks
                                                    Yaakov Saks, Esq.
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Ph: (201) 282-6500
                                                    Fax: (201) 282-6501
                                                    ysaks@steinsakslegal.com
                                                    Counsel for Plaintiff Heather Jones
